DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5, 11-13 & 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 3, it is unclear whether the at least one chunk associated with the second fingerprint is stored in at least two of the plurality of storage clusters or the at least one chunk corresponding to the second fingerprint is stored by the second cluster as recited in claim 1.
For at least the reasons as noted, the feature of claim 1 is considered as optional.

Claim 4 is a dependent of claim 3. Claim 4 recites the optional feature as noted with regard to claim 3. Claim 4 is rejected for at least the reasons as noted with regard to claim 3.

Claim 5 is a dependent of claim 4. Claim 5 recites the optional feature as noted with regard to claim 3. Claim 5 is rejected for at least the reasons as noted with regard to claims 3 & 4.

Claims 11-13 & 17-19 recite features analogous to claims 3-5. Claims 11-13 & 17-19 are rejected for at least the reasons as noted with regard to claims 3-5 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7-14 & 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over TRIPATHY et al. [US 2016/0044100 A1], hereinafter referred to as TRIPATHY, in view of KLEIMAN et al. [US 2015/0213049 A1], hereinafter referred to as KLEIMAN.

Regarding claims 1, 9 & 15, TRIPATHY teaches a system comprising a processor (TRIPATHY, [0015]) and a computer program product being embodied in a non-transitory computer readable storage medium and comprising computer instructions (TRIPATHY, [0100]) to perform a method. The method as taught in TRIPATHY reads on the method of claims 1, 9 & 15 as shown below.

CLAIMS 1, 9 & 15
A method, comprising:
receive, at a storage system, an incoming stream of data; 


identify, via the storage system, one or more chunks in the incoming stream of data; 


generate a first fingerprint corresponding to at least one chunk of the one or more chunks;
determine that the first fingerprint matches a second fingerprint of a plurality of fingerprints listed in a corresponding entry in a deduplication map associated with a plurality of storage clusters, 




wherein each entry in the deduplication map corresponds to a chunk stored in at least one of the plurality of storage clusters,
wherein the at least one chunk corresponding to the second fingerprint is stored by the second cluster,

in response to a determination that the first fingerprint matches the second fingerprint, determining to write a pointer to the at least one chunk based in part on one or more deduplication factors; and



in response to the determination to write the pointer to the at least one chunk, writing the pointer to the at least one chunk.
TRIPATHY et al.
A method, comprising:
a data stream associated with a request is received at a networked storage system (TRIPATHY, [0040][Wingdings font/0xE0][0041], [0070] & [0073]); 
one or more chunks in a data stream are determined by parsing the data stream using a parser of the networked storage system (TRIPATHY, [0075]);
a fingerprint is determined for each of the one or more chunks (TRIPATHY, [0076]);
a determination is made for each fingerprint as to whether the fingerprint is associated with a stored chunk by comparing the fingerprint with each fingerprint entry stored in a block map (TRIPATHY, [0079] & [0087]), wherein the block map is associated with a plurality of data stores 330-342, wherein each data store contains a group of chunks (TRIPATHY, [0054][Wingdings font/0xE0][0055]), 
wherein each entry of the block map corresponds to a chunk in a corresponding data store (TRIPATHY, [0052] & [0084]),
wherein the fingerprint is associated with the chunk is stored at a network device as determined by the networked storage system at box 608 of FIG. 6 (TRIPATHY, [0089]);
based on the result of the comparing, e.g., the fingerprint is associated with the chunk of the one or more chunks (TRIPATHY, [0087]), a new block map entry that points to the chunk is determined (TRIPATHY, [0082][Wingdings font/0xE0][0083] & [0089][Wingdings font/0xE0][0091]) based on block map update information (TRIPATHY, [0091][Wingdings font/0xE0][0092]);
the new block map entry is included in the block map based on the block map update information (TRIPATHY, [0091][Wingdings font/0xE0][0092]).


TRIPATHY does not explicitly teach that a first cluster of the plurality of clusters is located at a first geographic location and a second cluster of the plurality of clusters is located at a second geographic location.
KLEIMAN teaches a method to perform deduplication. KLEIMAN further teaches that a first cluster of the plurality of clusters is located at a first geographic location and a second cluster of the plurality of clusters is located at a second geographic location, e.g., metropolitan area network is used to connect data node 210A and data node 210B, wherein metropolitan area network is used for different locations within a city (KLEIMAN, [0033]).
It would have been obvious for one of ordinary skill in the art at the time the invention was filed to incorporate the teaching in KLEIMAN into TRIPATHY in order to manage the networked storage system.

Regarding claims 2, 10 & 16, TRIPATHY further discloses that the one or more deduplication factors include at least one of distance between the storage system and the plurality of storage clusters, availability of the plurality of storage clusters (TRIPATHY, [0089][Wingdings font/0xE0][0090]), and/or a bandwidth of the plurality of storage clusters.

Regarding claims 3-5, 11-13 & 17-19, the features as recited are optional as indicated in the 35 USC 112(b) section. Therefore, whether TRIPATHY & KLEIMAN disclose the features of claims 3-5, TRIPATHY & KLEIMAN teachings still read on the claimed invention. 

Regarding claim 7, TRIPATHY further teaches that the corresponding entry specifies a location for the at least one chunk in the second cluster (TRIPATHY, [0052] & [0091]).

Regarding claim 8, TRIPATHY further teaches that the deduplication map is global to the plurality of storage clusters (TRIPATHY, [0052]).

Claims 6, 14 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over TRIPATHY et al. [US 2016/0044100 A1], herein after referred to as TRIPATHY, in view of KLEIMAN et al. [US 2015/0213049 A1], hereinafter referred to as KLEIMAN, and further in view of PANGAL et al. [US 2011/0167221 A1], hereinafter referred to as PANGAL.

Regarding claims 6, 14 & 20, TRIPATHY & KLEIMAN do not explicitly teach that the step of updating a reference counter associated with the at least one chunk.
PANGAL teaches a system for deduplication (PANGAL, Abstract). PANGAL further discloses that a reference counter of a deduplicated map is updated in response to a duplicate chunk is determined (PANGAL, [0140]).
It would have been obvious for one of ordinary skill in the art at the time the invention was filed to incorporate the teaching in PANGAL into TRIPATHY in order to manage the block map. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q. PHAM whose telephone number is (571)272-4040. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG Q. PHAM
Primary Examiner
Art Unit 2159

/HUNG Q PHAM/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        August 22, 2022